DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the amendments and remarks filed on 5 October 2022.
Claims 1, 5, 7, 19 and 20 have been amended.
Claims 16 and 18 were previously canceled.
Claims 1-15, 17 and 19-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised. These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Response to Arguments
Applicant’s arguments filed on 5 October 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that amended claims are sufficient to overcome 101 because they use geographic data for detecting real time deviations by continuously monitoring current locations.  Examiner respectfully disagrees.  
The mere use of geographic data “by a processor” for detecting “real time” deviations by continuously monitoring illustrates insignificant data gathering that is simply applied “by a computer”.  Real time deviations between planned and actual location data can be continuously monitored through human observation, and the fact that it is geographic data and done “by a processor” does not meaningfully limit the implementation of the otherwise abstract idea.  The processor does not set forth any non-conventional arrangement of conventional elements, but instead merely acts as a tool to gather data.  There is no improvement to the arrangement or function of the elements set forth in the claim that would integrate the abstract idea into a practical application, nor does it amount to significantly more.  The steps of the claim are merely applied “by at least one processor” and generically tied to a computer environment.  Stating that detections, observations or evaluations are done in real time does not functionally or structurally limit the implementation of the steps or perform any other functions that would transform the claim into a patent eligible invention.
Applicant argues that the dependent claims were not fully considered.  Examiner respectfully disagrees.  The dependent claims are specifically addressed and considered as being dependent upon and including the same abstract idea.  The additional limitations are addressed and considered to provide descriptive limitations for the types of data, additional determinations, descriptive “information”, detecting, and identifying which are considered limitations that merely narrow the abstract idea by describing additional observations and evaluations that could be done the same way mentally.  All additional elements in the claims and additional limitations are addressed for steps 2A and 2B and are identified as either being “by the processor” or insignificant extra solution activity, that when reconsidered under 2B is considered well understood, routine and conventional activity, based on the cited sections of the MPEP.
The mere use of industry specific machine learning derived rules does not meaningfully limit the implementation of the abstract idea since the claims are not directed to the actual machine learning process.  Machine learning rules are merely programming done by a computer and therefore stating that the detecting and determinations use machine learning derived rules only amounts to using programmed rules, thus instructions by a computer which does not transform the claims into a patent eligible invention.
Merely stating that image data is obtain from a camera does not amount to significantly more since gathering image data from a camera merely illustrates insignificant extra solution data gathering.  When reconsidered under step 2 b, a camera gathering image data is considered well understood, routine and conventional activity, based on MPEP 2106.05, because the camera is not indicated to be anything other than a generic, off the shelf computer component performing data gathering in a generic manner.  The 101 rejection is respectfully maintained and update below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17 and 19-22 are rejected under U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 19 and 20 recite receiving data, using data to determine characteristics, obtaining information, making determinations by comparing data to thresholds and if changes have occurred, providing information, using geographic data to detect a deviation from a planned location, detecting changes and initiating a remedial action to manage a hazard.  These limitations, as drafted, illustrate a process that under its broadest reasonable interpretation, cover a certain method of organizing human activity and mental processes.  Preventing work accidents by initiating remedial actions, that are later claimed to include a set of instructions, illustrates managing personal behavior using a set of instructions, which is considered an abstract concept.  The individual steps for receiving details, using data and details to make determinations, obtaining information, determining data, determining when scores are above or below a threshold, using geographic data to detect deviations from a planned location, providing planning information, determining when a score has changed and detecting changes illustrate a series of limitations that can be performed in the mind or with a manual methodology.  The steps set forth a series of observations and evaluations that can be performed by a person mentally and the mere nominal recitation of a processor that configured to perform the steps does not take the claim limitations out of the mental processes groupings and the steps are merely applied by the “processor”.   Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite a storage medium storing processor executable instructions, a memory device that stores data and from which data is retrieved and performing steps “by the at least one processor”.  Receiving details, obtaining information, providing information, and initiating a remedial action are all performed “by at least one processor and are recited at a high level of generality and amount to mere data gathering and transmission, which are forms of insignificant extra solution activity, the processor merely automates the other claimed steps.  The “real time information…based on data from a plurality of sensors” such as GPS receivers that indicate current locations and initiating are considered part of the abstract idea, however, even they were considered to be additional elements, though no specific element is claimed that performs the initiating, detecting or indication nor is any specific element required to obtain the real time information, the initiation is merely described in the specification as transmitting instructions, a recommendation or some other stored information, and therefore are considered insignificant extra solution activity. Using geographic data, by a processor, for detecting real time deviations by continuously monitoring still shows an observation and evaluation that is merely implemented “by a processor”.  The fact that the data is geographic data does not set forth any additional elements that are essential to performing the continuously monitoring or real time data gathering/deviation, is it merely detecting “by a processor”. The sensors and receivers merely gather data and do not integrate the abstract idea into a practical application since the  determining is still done “by the processor based on data from a plurality of sensors”, what that basis is, how the data is gathered from the sensors, where and how the sensors interact with the processor is not depicted in a meaningful way that limits the implementation of the abstract idea. Each of the additional elements are no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using the generically recited processor.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic processor.  The same analysis applies here in 2B and does not provide an inventive concept.
For the retrieving, obtaining, providing and initiating steps that were evaluated and considered extra solution activity, these elements are re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor and memory device are anything other than generic off the shelf computer components and the initiation is generic transmission of data, thus the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05(d) indicate that mere collection, receipt or transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here. 
Dependent claims 2-15, 17 and 21-22 include all of the limitations of independent claim 1 and recite the same abstract idea.  The claims further narrow the abstract concepts by describing the characteristics of the tasks, the types of safety information, data, additional comparison, prediction or evaluation steps as well as additional identifying/observation mental process steps.  Describing the real time information as detected changes and the data as including location information does not illustrate how or what elements are capable of gathering information in real time or how the locations are determined, and thus the claims simply describe the data. Regarding the use of a specific machine learning derived rule to determine a score is considered a generic implementation of programming by a computer and does not transform the claim into a patent eligible invention. 
Claim 7 sets forth that the real time information is obtained from a camera, sensor or other plurality of communication devices.  These elements are recited at a high level of generality and do not integrate the abstract idea into a practical application, nor do they amount to significantly more.  Obtaining data, including image data, from a sensor or camera is mere data gathering, extra solution activity done by a computing device. Transmitting instructions, issuing a notice, performing a shutdown and displaying information are also extra solution activity.  When reconsidered under 2B, as is supported by the MPEP sections cited above, is considered well-understood, routine and conventional activity in the field.  As such, Claims 1-15, 17 and 19-22 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623